of conviction on January 18, 1978. 2 Appellant's petition was therefore
                  untimely filed. 3 See NRS 34.726(1). Appellant's petition was also an
                  abuse of the writ. 4 See NRS 34.810(2). Appellant's petition was therefore
                  procedurally barred absent a demonstration of good cause and actual
                  prejudice. See NRS 34.726(1); NRS 34.810(3). Further, because the State
                  specifically pleaded laches, appellant was required to overcome the
                  presumption of prejudice to the State. See NRS 34.800(2).
                                 In his petition, appellant appeared to contend that the
                  procedural bars did not apply because he was challenging the
                  constitutionality of the laws and the jurisdiction of the courts.
                  Specifically, appellant claimed that the district court lacked jurisdiction to
                  convict him because there was no enacting clause set forth in the Nevada
                  Revised Statutes. Appellant's assertion was without merit, as his claim
                  challenged the validity of his judgment of conviction, and thus, the
                  procedural bars do apply in this case. 5 See NRS 34.720(D; NRS 34.724(1).




                        2   No direct appeal was taken from this judgment of conviction.

                        3Appellant's  petition was also filed more than 22 years after the
                  effective date of NRS 34.726. See 1991 Nev. Stat., ch. 44, § 33, at 92.

                        4                  Docket No. 28958 (Order Dismissing Appeal,
                            Wilcox v. State,
                  November 30, 1998); Wilcox v. State, Docket No. 57752 (Order of
                  Affirmance, June 8, 2011).

                        Appellant's claims did not implicate the jurisdiction of the courts.
                        5
                  Nev. Const. art. 6, § 6; NRS 171.010. We note that the Statutes of Nevada
                  contain the laws with the enacting clauses required by the constitution.
                                                                     continued on next page. . .


SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A 27tM*
                   Because appellant did not demonstrate good cause, the petition was
                   procedurally barred. Further, appellant failed to overcome the
                   presumption of prejudice. Therefore, we conclude that the district court
                   did not err in denying the petition.
                   Docket No. 65964
                                Appellant filed his petition in district court case number
                   C38847 on June 7, 2013, almost 33 years after this court issued the
                   remittitur from his direct appeal on June 10, 1980.   Whitmore v. State,
                   Docket No. 12105 (Order Dismissing Appeal, May 22, 1980). Appellant's
                   petition was therefore untimely filed. 6 See NRS 34.726(1). Appellant's
                   petition was also an abuse of the writ. 7 See NRS 34.810(2). Appellant's
                   petition was therefore procedurally barred absent a demonstration of good
                   cause and actual prejudice. See NRS 34.726(1); NRS 34.810(3). Further,
                   because the State specifically pleaded laches, appellant was required to
                   overcome the presumption of prejudice to the State. See NRS 34.800(2).




                   . . . continued

                   The Nevada Revised Statutes simply reproduce those laws as classified,
                   codified, and annotated by the Legislative Counsel. NRS 220.120.

                          °Appellant's petition was also filed more than 22 years after the
                   effective date of NRS 34.726. See 1991 Nev. Stat., ch. 44, § 33, at 92.

                         7 Wilcox•v.        Docket No. 28958 (Order. Dismissing Appeal,
                                       State,
                   November 30, 1998); Wilcox v. State, Docket No. 57752 (Order of
                   Affirmance, June 8, 2011).




SUPREME COURT
        OF
     NEVADA
                                                          3
10) 1947A    ale
                               In his petition, appellant claimed that the district court lacked
                   jurisdiction to convict him because there was no enacting clause set forth
                   in the Nevada Revised Statutes. As explained above, appellant's claim
                   was without merit and appellant failed to demonstrate good cause to
                   excuse the procedural bars. Further, appellant failed to overcome the
                   presumption of prejudice. Therefore, we conclude that the district court
                   did not err in denying the petition. Accordingly, we
                               ORDER the judgments of the district court AFFIRMED.




                                                                                       J.
                                                      Hardesty



                                                      Douglas
                                                                #.19.174
                                                                                       J.
                                                       Cherry



                   cc:   Hon. Kathleen E. Delaney, District Judge
                         Roy Henry Wilcox
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    ae,